Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 12-17-2021 Amendment was received.  Claims 1, 5, 15, 28, 29 were amended.  Claims 2-4, 6-14 were cancelled.  New Claims 30-40 were presented. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion” in Claim 1. Electronics configured to cause the blade to spin automatically, in Claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Electronics further configured to prevent the blade from spinning, in Claim 5. Electronics that are configured to automatically cause blade spinning to slow, in Claim 32.  Electronics that are configured to automatically cause the blade to spin, in Claim 33. Electronics that are configured to prevent the blade from spinning, in Claim 35. Electronics that are configured to prevent the blade from beginning to spin, in Claim 36.  Electronics are further configured to automatically cause blade spinning to slow, in Claim 37.  Electronics are further configured to automatically cause the blade to spin, in Claim 38. 

In re Claim 1, “one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion” was interpreted to be a motor. 

In re Claims 1, 5, 32-33, 35-38, Electronics configured to perform some function were interpreted as the structures discussed in Applicant’s Para. 0118-0119.

In re Claim 28, “a pill adjustment actuator operably coupled to a pill adjustment member, “was interpreted as the pill adjustment member laterally movable relative to the pill receiving area and relative to a blade -4 of 13- SG Docket No.: 14791-700.200plane upon user actuation of the pill adjustment actuator” was interpreted as pill adjustment actuator #423 and pill adjustment member was interpreted as #426. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In re Claim 1, “electronics that are configured to cause the blade to begin to spin automatically if, after the cover of the bladed portion is moved toward the closed position, the blade is displaced from a neutral position relative to the cover in which the blade is at a first distance from the cover to a non-neutral position relative to the cover in which the blade is at a second distance from the cover, the second distance less than the first distance, the electronics further configured to automatically cause blade spinning to slow if the blade returns from the non-neutral position to the neutral position,” is indefinite.  The claim does not claim structure allowing the cover and the blade displaced from one another, as the electronics are required to do.  As such, it is unclear what structure is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “the bladed portion including a cover, the cover movable toward the base portion to a closed portion” is indefinite.  It is unclear if this requires the bladed portion movable toward the base portion.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 30, “a bladed portion that includes a cover” with “wherein the blade is movable relative to the cover such that it can be displaced from a neutral position in which the blade is at a first distance from the cover to a non- neutral position in which the blade is at a second distance from the cover,” is indefinite.  It is unclear what connection if at all is being claimed.  Does a blade rotating relative to the cover read on 
In re Claim 37, “the blade has moved from a first position to a second position, wherein in the second position the blade is further away from the cover than in the first position and wherein in the second position the blade is closer to the pill receiving area than in the first position,” is indefinite in view of Claim 36, which requires the “blade portion including a cover.” It is unclear what connection if at all is being claimed.  Does a blade rotating relative to the cover read on a blade movable to the cover?  It is unclear what connection is being claimed.  The claims are examined as best understood.  Appropriate correction is required. 
In re Claim 38, “the blade has been displaced from a first position to a second position, wherein in the first position the blade is further away from the cover than in the second position and wherein in the first position the blade is closer to the pill receiving area than in the second position,” is indefinite in view of Claim 36, which requires the “blade portion including a cover.” It is unclear what connection if at all is being claimed.  Does a blade rotating relative to the cover read on a blade movable to the cover?  It is unclear what connection is being claimed.  The claims are examined as best understood.  Appropriate correction is required. 
In re Claim 39, “the blade, when spinning, to be moved away from the cover and toward the pill receiving area,” is indefinite in view of Claim 36, which requires the “blade portion including a cover.” It is unclear what connection if at all is being claimed.  Does a blade rotating relative to the cover read on a blade movable to the cover?  It is unclear what connection is being claimed.  The claims are examined as best understood.  Appropriate correction is required. 
In re Claim 40, “the blade to be moved away from the cover and toward the pill receiving area,” is indefinite in view of Claim 36, which requires the “blade portion including a cover.” It is unclear what connection if at all is being claimed.  Does a blade rotating relative to the cover read on a blade movable to the cover?  It is unclear what connection is being claimed.  The claims are examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36- are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0162867 to McCracken in view of US 5,184,534 to Lee.

In re Claim 36, McCracken teaches a handheld pill cutter adapted to cut a pill(the device of McCracken is capable of cutting a pill – the examiner notes that claim is directed to the structure of the device and not a method), comprising: 
a base portion that includes a pill receiving area sized and configured to receive a pill(see McCracken, Fig. 1, base #14 and  area surrounding #34);
a bladed portion that includes a blade adapted to spin (see McCracken, Fig. 1, #54/18/#22 – all other structure connected to #14), the bladed portion movably coupled to the base portion and movable relative to the base portion to allow access to the pill receiving area (see McCracken, Fig. 2, #18 see also Fig. 1 4 showing the blade pivoting by way of the user pressing down on #230), 

SG Docket No.: 14791-700.200one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion (see Fig. 3, battery, #62). 

McCracken does not teach a closed position in which the cover and the base portion surround the pill receiving area or electronics that are configured to prevent the blade from beginning to spin unless the cover is in the closed configuration.

However, Lee teaches a switch system (see Lee, Figs. 1-3, #100; see also Col. 2, 54 – Col. 3, ll. 10), i.e., electronics that are configured to prevent the blade from beginning to spin unless the cover is in the closed configuration (see Col. 3, ll. 11-60).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the system of Lee on the saw of McCracken.  Doing so would provide a safety device on a miter saw which eliminates the possibility of certain accidents by activating a blade only with a lower guard contacts a work piece even if the main switch is on (see Lee, Col. 1, ll. 48-55).

In addition, Lee teaches a lower safety guard (see Fig. 3, #210 and Col. 3, ll. 60-44) which has structure which provides a closed position in which the cover and the base portion surround the workpiece receiving area.  Doing so provides a movable 

It is to be noted that claims 1, 5, 15-35 and 37-40 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724